Wilson, Judge:
The merchandise involved in this appeal consists of steel plates imported from Chile and entered at the port of Los Angeles.
The plates in question were appraised at United States $130 per thousand kilos, less 1.1 per centum insurance, less ocean freight of $18 per 2,240 pounds, net.
The case was submitted on the following stipulation entered into between counsel for the respective parties:
Mr. Kozinn: * * *



I offer to stipulate with counsel for the Government that such or similar merchandise is sold or freely offered for sale for home consumption to all purchasers in the principal markets of the country, from which exported, in the usual wholesale quantity and in the ordinary course of trade.
I further offer to stipulate with counsel for the Government that such or similar merchandise is sold or freely offered for sale in the usual wholesale quantity and in the ordinary course of trade in the principal markets of the country of exportation to all who care to purchase for export to the United States at $130 per thousand kilo less 1.1 per cent insurance, less ocean freight of $18 per 2,240 pounds, less $4.50 per thousand kilos for inland charges, loading, etc.
I further offer to stipulate with counsel for the Government that the foreign value is not higher than the export value.
*719On the agreed facts, I find that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value is United States $130 per thousand kilos, less 1.1 per centum insurance, less ocean freight of $18 per 2,240 pounds, less $4.50 per thousand kilos for inland charges, loading, etc.
Judgment will be entered accordingly.